DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1 – 20 are pending.
Claims 1, 2, 8 – 9, 11, 14, 15, 16, 19 and 20 are rejected.
Claims 3 – 7, 10, 12, 13, 17 and 18 are objected
Claim Objections
Claim 2 is  objected to because of the following informalities: claim 2 line 3, repeats “soybean”.  This second listing should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
Thus, an Applicant complies with the written description requirement “by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed  invention.” Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

I.  Scope of claims:  In the instant case, claim 20 is drawn to a method for the synthesis of at least one hydroxy fatty acid, the method comprising: reacting in a pressurized container at least one unsaturated fat with formic acid and hydrogen peroxide to produce at least one epoxidized fatty acid; and reacting in a pressurized container the at least one epoxidized fatty acid in a solvent with an organic acid and a catalyst to obtain the at least one hydroxy fatty acid.
II. Scope of the Disclosure:
	Reduction to practice:  The disclosure only teaches the formation of epoxidized fatty acid by peracid epoxidation of the unsaturated fatty acids and formic acid in a round bottom flask equipped with a mechanical stirrer.  The epoxidation process, as disclosed, does not provide reaction temperature or pressure.
III. Level of skill and knowledge in the art:  The level of skill is low.  
IV. Analysis of the Fulfillment of the Written Description Requirement:
	Pressurized epoxidation of at least one unsaturated fatty acid requires the use of a vessel that can pressurized, an indication of reaction temperature and the stated pressure within the vessel.  In some instances a pressurizing gas is required. However, Applicant’s disclosure does not provide any of the production requirements listed.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, 11,  and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least about" in claims 8 and 9 is a relative term which renders the claim indefinite. The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "less than about" in claim 11 is a relative term which renders the claimindefinite. The term "less than about" is not defined by the claim, the specification doesnot provide a standard for ascertaining the requisite degree, and one of ordinary skill inthe art would not be reasonably apprised of the scope of the invention. 
In claim 11 the basis of the percent sign (%) is not defined.  
In claim 16, the reference to temperature is not clear and open to subjective interpretation.  The reason is claim 1 discloses two reactions, hydrogenation and epoxidation, both of which require a reaction temperature. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8, 9, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnstorf (US 3,778,465) in view of Erhan et al. (US 2008/0154053).
The rejected claims cover, inter alia, a method for the synthesis of at least one hydroxy fatty acid, the method comprising reacting in a pressurized container at least one epoxidized fatty acid in a solvent, with an organic acid and a catalyst to obtain at least one hydroxy fatty acid; wherein the method optionally comprises reacting an unsaturated fat with formic acid and hydrogen peroxide to obtain the epoxidized fatty acid.
Dependent claim 2 limits the origin of the fatty acid.  Dependent claims 8 and 9 further limit the pressure of epoxidation.  Dependent claim 14 discloses the synthesis is carried out in the presence of an inert atmosphere.  Dependent claim 15 further limits the carbons of the epoxidized fatty acid.  Dependent claim 16 discloses the a reaction temperature.  Dependent claim 19 further limits the reactants for making the epoxidized fatty acids.
However, Barnstorf discloses a process for the production of hydroxy-fatty acid esters comprising hydrogenating epoxidized fatty acid esters with hydrogen in the presence of heavy metal catalyst of the 8th Group of the Periodic table at temperatures between 100°C and 250°C and a hydrogen pressure of at least 50 atmospheres (734.79 psi) and recovering said hydroxy-fatty acid esters.  (col. 1, left para. ln 14 – 21). Barnstorf states that it is advantageous to carry out the hydrogenation in the presence of a solvent.  The epoxidized fatty acid esters are prepare by a reacting soya bean oil, with hydrogen peroxide and glacial acetic acid.  (col. 4, Example ln 50 – 71).  In Barnstorf the epoxidation products are of naturally occurring triglyceride mixtures from soy bean oil, rape oil, peanut oil, tall oil, olive oil, linseed oil, safflower oil, possibly cotton seed oil or fish oil.  (col. 3, ln 17 – 23).  Further, the hydrogen used may also be diluted by inert gas.  (col. 2,ln 32 – 34).  
The difference between the instantly claimed invention and Barnstorf is as follows:  the reaction in the pressurized container with at least on epoxidized fatty acid includes an organic acid;  and epoxidizing the fatty acid includes formic acid as a reactant.
However, with regard to the reaction in the pressurized container with at least on epoxidized fatty acid includes an organic acid, the Examiner turns to the teaching of Erhan.  The prior art of Erhan discloses a method for converting epoxidized fatty acid or epoxidized fatty acid esters to a hydroxy fatty acid esters. (abstract; pp. 1, [0010]). In the ring opening process of Erhan organic acids of C3 – C10 can be used along with a solvent.  (pp. 3, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective date of the instantly claimed invention to use the process of Barnstorf to convert epoxidized fatty acid to hydroxy fatty acid and include any one of the organic acids taught by Erhan.  Motivation is found in the teaching where the organic acids were shown to improve the yield.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With regard to epoxidizing the fatty acid includes formic acid as a reactant, the Examiner turns to the teaching of Erhan.  The prior art of Erhan discloses the epoxidation of free or unsaturated fatty acids or esterified unsaturated fatty acids where in addition to the hydrogen peroxide reagent, either formic acid, acetic acid or acetic anhydride are included.
Because Barnstorf and Erhan teach methods for preparing an epoxidized fatty acid or fatty acid ester derived from naturally occurring material, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute the glacial acetic acid of Barnstorf with the formic acid of Erhan to achieve the predictable result of obtaining the epoxidized fatty acid.
Therefore, the rejected claims would have been obvious because a simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
Claims 3 – 7, 10, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation wherein an epoxidized fatty acid is converted to the hydroxy fatty acid in a pressurized container wherein a reactant is selected from acetic acid, oxalic acid, trifluoroacetic acid, trichloroacetic acid, or tribromoacetic acid; and the catalyst is selected from palladium on carbon or platinum on carbon.  Further, the solvent is ethyl acetate.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 6,583,302 (Erhan); U.S. 6,274,750 (Sato); U.S. 4,171,420 (Doorakian); U.S. 2006/0264568 (Pajerski); U.S. 4,825,004 (Rutzen); CN 103695183 (Beijing University of Agriculture); KR 20200038715 (Nat. Univ. Chungbuk Ind.); Xavier et al. (Recent Developments in Synthesis of Fatty Acid Derivatives, 1999) and Campanella et al. (Latin American Applied Research, 2005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622